ORDER ACCEPTING RESIGNATION
Comes now the Respondent, James M. Backmeyer, requests to resign from the practice of law, and tenders his Affidavit in Support of Request to Resign pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the Respondent has met the requirements of the above noted rule and that his resignation should be accepted. In light of said resignation, this Court finds further that the present disciplinary action should be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, James M. Backmeyer, is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove his name from the Roll of Attorneys. In light thereof, this disciplinary action is now dismissed as moot.
IT IS FURTHER ORDERED that James M. Backmeyer must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward a copy of this order to the parties and their attorneys of record.
All Justices concur.